ORDER
The Petition for Review was considered by the Court on June 16, 1992. On consideration,
IT IS ORDERED that the Petition for Review is granted as to issue 2 and denied as to all other issues.
IT IS FURTHER ORDERED that the law firm of Meyer, Hendricks, Victor, Osbom & Maledon is appointed to represent Appellant in this matter.
IT IS FURTHER ORDERED that counsel shall brief the following issue: Was Appellant’s sentence enhancement pursuant to A.R.S. § 13-604.01(K) proper when the statute permits enhancement for crimes “committed against” a child under the age of fifteen years, and the facts of this case may show a course of conduct not intended to cause injury to any person?
Counsel for Appellant shall file a brief, in accordance with Rule 14, Ariz.R.Civ.App. P., 17B A.R.S., directed to the foregoing issue on or before September 15, 1992. The State may file a response within forty-five days after Appellant’s brief is filed.
IT IS FURTHER ORDERED that when the case is at issue, it will be set for oral argument.